Citation Nr: 1220144	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to April 1972 and had subsequent Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, a video-conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In September 2010 the Board remanded the case for additional development.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Additionally, in a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence and any identified treatment records for such must be secured for a proper adjudication of the claim.

Following the Board's September 2010 remand, all action requested by the Board was not completed, and the appeal was prematurely returned to the Board.  As there has not been compliance with the remand instructions, the case must again be remanded for completion of the development sought.  See Stegall, 11 Vet. App. at 271.  

In September 2010 the RO/AMC, pursuant to the Board's remand which noted that pertinent postservice treatment records were outstanding, sent the Veteran a letter requesting that he provide releases to enable the RO/AMC to secure outstanding records.  A February 2011 letter additionally requested identifying information and releases for all treatment the Veteran had received for his back, specifically including records from Dr. J.H. prior to 2005.  

The Veteran responded by returning a VA Form 21-4142 for Dr. J.H.  While there is no associated Report of Contact, a handwritten "Post-It" notation on that form notes that the records had been associated with the claims file and that "the Veteran stated" that they are of record.  Review of the claims file reveals that the RO's request for records from 1986 to 2006 yielded a response that included records from Dr. J.H. (of Trinity Clinic in Tyler, Texas) for the period August 2003 to April 2006.  [The Board notes that there is nothing from the provider's office indicating records prior to that date are unavailable or nonexistent]. Disregarding the Board's instruction, the RO/AMC failed to secure the prior records using the completed release (seemingly at the Veteran's indication), and then readjudicated the claim on the merits (based on an incomplete history of the disability).  

The Board notes that an August 13, 2003 private outpatient treatment record from Trinity Clinic (the facility with which Dr. J.H. is associated) indicates that the Veteran was a new patient.  If the Veteran received treatment from Dr. J.H. at other facilities prior to that date he must so specify.  Notably, a September 7, 2004 treatment record from Dr. J.H. notes that the Veteran had a past medical history of a back surgery in 1992 and back re-injury in 1996.  The Veteran has not identified the providers associated with these events.  Records of treatment associated with these events must be specifically identified by the Veteran and secured by the AMC or certified to be unavailable.

The facts at this stage are clear.  The Veteran has reported treatment with Dr. J.H. beginning in 1986 and the record shows intercurrent back surgery and injury, records of which have not been secured; hence, clearly identified pertinent (and perhaps critical) private treatment records prior to August 2003 are outstanding.  Securing identified treatment records for the disability for which service connection is sought (and particularly as the Veteran has alleged continuity of treatment since 1986 and intercurrent surgery and injury are shown) is not a discretionary matter.  The Veteran cannot pick and choose what pertinent evidence will be considered.  The Board acknowledges that the Veteran has provided numerous releases; however, records prior to 2003, that he has identified, have not been provided and are not certified to be unavailable.

Proper adjudication of a service connection claim is not possible when there has been substantial postservice treatment for the disability at issue and records of such treatment (particularly records of the initial treatment and intervening surgery and injury) are not made available for consideration or certified to be nonexistent.  The Board emphasizes that merits adjudication of the Veteran's claim cannot proceed in the absence of records of all private treatment since his separation from service.

The Veteran is again advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within a year after the date of request the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following:

1. The RO/AMC should again ask the Veteran to identify all private providers of evaluation and/or treatment he has received for his back since his separation from service (i.e., a chronological listing with names and locations of all providers and dates of treatment/evaluation), specifically including: (1) the complete records from Dr. J.H. (at all locations) prior to 2003; (2) all records from Trinity Clinic in Tyler, Texas; (3) the complete records of pre-surgery consultation, surgery, and all follow-up associated with the Veteran's 1992 back surgery; (4) the complete records of the treatment the Veteran received in connection with his 1996 back injury; and (5) records of any other treatment he received for his back since his separation from service.  He must also provide releases for VA to secure complete clinical records.  He should be reminded that a failure to fully cooperate with this request will result in dismissal of his claims under 38 C.F.R. § 3.158.

The RO/AMC should ask Trinity Clinic and Dr. J.H. to indicate when the Veteran first became their patient and whether or not he was their patient in 1986 (as alleged) and whether the records provided encompass complete records of all evaluation and treatment they provided the Veteran for his back (and if not explain why the further records were not provided).  

The RO must secure for the record copies of complete clinical records of all treatment identified (those not already associated with the claims file) or obtain confirmation/certification that such records are available (and explanation why that is so).  All records identified must be accounted for.  If the results of this development suggest that there are additional pertinent and outstanding treatment records, the RO must arrange for development for such records. 

The Veteran must be afforded the one year time period to fully respond (unless he certifies that he will not co-operate, or his response remains incomplete after he is so advised, in which case the claims must be processed, dismissed as abandoned, under 38 C.F.R. § 3.158(a))(note Stegall, supra).

2. The RO should then readjudicate the claim (under 38 C.F.R. § 3.158(a) if it applies).  If it remains denied (or is dismissed as abandoned), the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

